Citation Nr: 0839006	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-25 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal. The veteran testified during a hearing before a 
Decision Review Officer (DRO) in March 2005. 

The Board remanded this case for further development in 
December 2006, and again in March 2008. Previously also, in a 
March 2007 rating decision the RO granted a claim then 
pending for service connection for degenerative joint disease 
and scoliosis of the lumbosacral spine. The veteran did not 
contest either the initial rating or effective date assigned 
and hence, this claim has been resolved. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

As a further preliminary consideration the veteran through 
his October 2007 correspondence raised the issue of 
entitlement to service connection for hypertension secondary 
to his service-connected post-traumatic stress disorder 
(PTSD). This matter has not been adjudicated by the RO, and 
is not properly before the Board. Hence, it is referred to 
the RO for initial adjudication and consideration.


FINDINGS OF FACT

1.	The veteran has described having had injuries to the 
left knee during service due to paratrooper training, and 
other incidents related to participation in combat.

2.	The diagnosed current left knee disorders including 
degenerative joint disease  are not causally related to the 
veteran's service.



CONCLUSION OF LAW

The criteria for a grant of service connection for a left 
knee disorder, including degenerative joint disease are not 
met. 38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2008), 
prescribes several requirements         as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claim through VCAA notice letters dated from 
April 2002 through April 2008, which informed him as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The August 2003 Statement of the Case (SOC) 
explained the criteria to substantiate a claim for service 
connection. The VCAA notice further indicated the joint 
obligation between VA and the veteran to obtain pertinent 
evidence and information, including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the June 2006 Supplemental SOC 
(SSOC) provided notice concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial notice correspondence met the 
criteria for timely notice. The remaining letters issued 
following the August 2002 rating decision on appeal did not 
satisfy this standard. However, the veteran has had an 
opportunity to respond to this most recent April 2008 
correspondence in advance of the June 2008 SSOC 
readjudicating his claim. During this time period the RO 
obtained a supplemental opinion from the June 2007 VA 
examiner consistent with the Board's prior remand directive. 
There is no indication of any further available evidence or 
information that must be associated with the record. The 
veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining service treatment and 
personnel records, and post-service records of VA medical 
treatment. The veteran has undergone several VA examinations. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claim, the veteran provided personal statements and 
several lay statements from other individuals. He also 
testified during a March 2005 DRO hearing. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

The competent evidence of record indicates the veteran's 
testimony as to several incidents in service where he 
sustained injury to his left knee, however, the preponderance 
of the evidence weighs against the finding that these 
incidents caused the development of a current knee disorder. 
Thus, the claim for service connection for a left knee 
disorder, including degenerative joint disease, is being 
denied.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran in his correspondence and hearing testimony 
explains that there were numerous occasions where he 
sustained left knee injuries during service. One source of 
stress upon the knee joint he describes was that of basic 
airborne training exercises and his actual duties as a 
paratrooper in which capacity he completed between 20 and 30 
jumps from airplanes. The veteran indicates that in addition 
to these planned jumps there were several instances in which 
he had to jump 10 to 12 feet from a hovering helicopter to 
the ground while wearing a fully loaded backpack. He 
indicates that during his involvement in combat operations as 
a light weapons infantryman he frequently had to traverse 
mountainous terrain and hazardous weather conditions, and 
carry with him supplies weighing a total of upwards of 130 
pounds.  

The veteran's DD-214, Report of Separation from Service shows 
that he received the Parachute Badge, Air Medal, and Combat 
Infantryman's Badge, and that he completed basic airborne 
training. Based on the veteran's service in combat as 
established by receipt of the Combat Infantryman's Badge, his 
account of combat service incidents is presumed credible. The 
provisions of 38 U.S.C.A. § 1154(b) indicate that in the case 
of any veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary. See 38 C.F.R. § 
3.304(d).

The Court has further held that where a claimant claims the 
occurrence of injuries due to participation in combat 
service, under 38 U.S.C.A. § 1154(b) this relaxes the 
evidentiary requirement as to in-service incurrence or 
aggravation, however there still must exist medical evidence 
of a causal nexus between a current disability and service. 
See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Wade 
v. West, 11 Vet. App. 302, 306 (1998).

Service treatment history indicates a December 1971 medical 
evaluation for a sore left leg after completing a jump the 
previous evening, and a small bruise present on the left 
calf. There is no report of further documented injury or 
symptoms. The February 1972 separation examination did not 
reflect any disorder of the left lower extremity.

Records of VA outpatient treatment in May 2001 reflect that 
the veteran presented with the complaint of left knee pain 
over the previous eight months. A May 2001  x-ray showed no 
fracture or dislocation of the knee, and no significant bony 
arthritic changes or loose joint bodies were seen. On the 
lateral view there appeared to be some increased density in 
the suprapatellar region suggestive of effusion. A June 2001 
MRI study was normal. A September 2001 report provides the 
initial assessment of degenerative joint disease of the left 
knee. The veteran continued to obtain treatment for left knee 
pain and discomfort in May 2002 and on several later 
instances. 

The veteran underwent VA orthopedic examination of the knee 
in July 2002. The examiner's assessment noted the history of 
several landings as a paratrooper. He observed that the 
veteran reported having some knee stiffness and joint 
effusion, but no fatigability or lack of endurance. 
Objectively these symptoms did not affect the veteran's range 
of motion in any manner. The veteran had no demonstrable 
evidence of anatomical abnormality, and an x-ray workup was 
normal. His pain had developed only over the past few years, 
and according to the examiner therefore it was less likely 
than not that current knee pain symptoms were directly 
related to his experience as a paratrooper. The examiner 
further considered that these hard falls suffered as a 
paratrooper might potentially aggravate a degenerative 
condition, however, there was no evidence of significant 
degenerative disease by x-ray.

The Board remanded this claim in December 2006 to obtain 
another examination and opinion based on a comprehensive 
review of the veteran's claims file.

On VA examination in June 2007 the physician indicated his 
review of the documented medical history, and the veteran's 
description of initial manifestations of left knee problems 
during service as a paratrooper. He mentioned having had a 
progressively worse course of left knee pain since that time. 
The objective examination revealed painful movement in the 
left lower extremity, with crepitation, but no instability or 
patellar or meniscus abnormality. Range of motion testing 
demonstrated flexion to 80 degrees with pain beginning at 70 
degrees, and limitation of motion on repetitive use to 70 
degrees; and extension to 0 degrees. Gait was normal. There 
was no inflammatory arthritis or joint ankylosis. An x-ray 
study revealed that since a July 2004 report, the veteran had 
interval development of a 13-mm benign appearing cyst in the 
medial femoral condyle. The joint spaces were well 
maintained. There had been interval development of minute 
osteophytes on the articular surface of the patella. The 
impression was of interval development of a 13-mm benign 
appearing cyst in the medical femoral condyle, with a follow-
up radiograph in six months to document stability, and mild 
osteoarthritis of the patella.

The VA examiner diagnosed osteoarthritis of the left knee, 
and benign appearing cyst in the medial epicondyle. He 
expressed the opinion that the veteran's left knee disorder 
was less likely than not related to in service paratrooping. 
The physician identified as the basis for his opinion that 
the veteran first manifested osteoarthritis of the left knee 
in 2002 which was 30 years after discharge, and which by x-
ray report showed only minimal disease. There was no specific 
incident in service for which the veteran was seen for the 
left knee. The examiner also did not consider the cyst in the 
medial epicondyle to have been service-connected.

In March 2008, the Board again remanded the claim, for 
purpose of obtaining a medical opinion on the etiology of a 
left knee disability that took into account all of the 
sources of identified in-service injury, including but not 
limited to the veteran's service as a paratrooper. 

In his April 2008 supplemental statement the June 2007 VA 
examiner noted that he had reviewed the claims file and 
previous examination report. He observed that the veteran's 
service ended in 1972, and no specific incident occurred 
during that time period. The veteran's left knee symptoms 
started after many years. The 2002 x-ray showed only very 
minimal disease, and an x-ray taken in 2007 showed mild 
osteoarthritis. The disease did not seem to be traumatic in 
etiology. The examiner concluded that in his view the 
veteran's left knee disorder to include degenerative joint 
disease was not caused by any incident of active military 
service, including his service as a paratrooper, having 
jumped from helicopters during combat, traversing mountainous 
and mossy terrain with a 150 pound rucksack on his back, and 
slipping in monsoon weather, as these conditions would likely 
have caused bilateral knee symptoms.

According to these medical findings the preponderance of the 
evidence as to whether the veteran's current left knee 
disorder is related to an identified incident of his service 
effectively weighs against the claim. The veteran has clearly 
alleged one or more plausible causes and contributing factors 
to the disability claimed. The additional element of a causal 
nexus between a current disability and in-service injury or 
disease must still be demonstrated to establish service 
connection. See 38 C.F.R. § 3.303(d) (service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service). The 
interval in this case between the events during service which 
placed stress on the left knee, including the December 1971 
documented report of left leg soreness, and the initial date 
of treatment post-service is approximately 30 years. During 
an evaluation in May 2001 the veteran underwent treatment for 
onset of pain just over the past eight months. This medical 
history is generally absent any continuity of symptomatology 
from separation from service up until recently. 38 C.F.R. § 
3.303(b) (addressing the continuity of symptomatology 
requirement to demonstrate causal relationship to service, 
where an in-service condition is not "chronic" in nature). 
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The medical opinion stated by the July 2007 VA orthopedic 
examiner and as clarified in his April 2008 addendum also 
indicated that in all likelihood the veteran's occupational 
designation as a paratrooper and other incidents he has 
described were not the cause of current left knee disorders. 
The examiner in stating this opinion emphasized the lack of 
continuous symptoms from service until the present, and that 
the current diagnosed disorders were attenuated in their 
severity and did not suggest a disorder of longstanding 
duration. As the examiner indicated, a 2007 x-ray had shown 
only mild traumatic arthritis and this did not appear to have 
been traumatic in etiology. He similarly considered the 
presence of a cyst in the medial epicondyle to have been of 
more recent origin. The conclusion of this examination is 
grounded in a claims file review and physical examination, 
and as a result carries probative weight. See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (indicating that access 
of examining physician to the veteran's claims file is a key 
factor in evaluating the probative value of a medical 
opinion). The preceding examination of July 2002 while not 
based on a review of the medical history notably reached a 
consistent conclusion that current knee symptoms were not 
causally related to service. 

As a result, the third Hickson element of a medical nexus 
between in-service injury and a current disability has not 
been demonstrated. To the extent the veteran has offered his 
own lay assertions that his claimed disability is service-
related, since he is a layperson his statements on the issue 
of etiology cannot be dispositive without corroborating 
medical evidence. See Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For these reasons, the criteria for service connection for a 
left knee disorder are not met, and the claim is denied. As 
the preponderance of the evidence is unfavorable, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder, including 
degenerative joint disease         is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


